Citation Nr: 0617590	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability compensation benefits in the amount of $4,232.67 
created by the reduction of benefits due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision issued by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied waiver of an overpayment of $4,232.67.

In a June 2005 letter to the veteran in response to his 
request for a personal hearing, the Board advised him of 
options other than a personal hearing, requested he provide 
the date he would be released from incarceration, advised him 
that his appeal would be held in abeyance for 30 days pending 
his response and, if no response was received within 30 days, 
that his appeal would be considered in docket order.  No 
response from the veteran has been received.


FINDINGS OF FACT

1.  The veteran was notified of the need to advise VA if 
convicted and incarcerated for a felony as it would affect 
his compensation benefits.

2.  The veteran was convicted and incarcerated for a felony, 
but did not notify VA.

3.  Upon learning of the veteran's conviction and 
incarceration for a felony, VA advised the veteran that his 
compensation benefits would be reduced to 10 percent of the 
original benefit, commencing on the 61st day following his 
conviction.

4.  By the time VA retroactively implemented the statutorily 
mandated reduction of compensation benefits, an overpayment 
of $4,232.67 had been created.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $4,232.67, in periodic payments made over a 
period of time, would not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302, 5313 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for anxiety neurosis, rated 
at 50 percent from May 2000.

In a May 2000 letter to the RO concerning his claim for an 
increased rating, the veteran advised the RO that he had been 
arrested and was incarcerated in the county jail.

A May 2000 VA report of contact noted that the veteran was 
incarcerated in February 2000, was awaiting trial, and his 
next court appearance was scheduled for June 2000.

In a June 2000 letter to the RO concerning his need for 
medications and a reevaluation, the veteran again said that 
he was in jail.

On an October 2000 letter from the veteran to the RO 
concerning his claim for an increased rating, a VA employee 
wrote, "Incarceration reduction is not a factor because the 
vet has not been convicted of a felony."

In a November 2000 letter, the RO advised the veteran, "If 
you are ultimately convicted of a felony and incarcerated, we 
must be notified immediately as it can affect your 
compensation payments."

In a November 2000 letter, in response to the RO's November 
2000 letter, the veteran wrote, "Then you threaten me about 
felony conviction, with no explanation, just blunt basic 
evasive threat...My benefits better not be affected...You're 
stalling, you want me convicted to avoid payment!" 

A December 2000 Report of Contact noted that the veteran was 
still awaiting trial and no reduction of compensation was 
required.

In a February 2002 letter from the veteran to the RO, the 
veteran said that it appeared that his disability payments 
had been stopped, that he was in jail, that he needed the 
benefits, and that he was entitled to them.

A March 2002 note in the claims file reflects that, following 
receipt of the veteran's February 2002 letter, prison 
officials were contacted by the RO and they advised that the 
veteran was convicted of a felony in July 2001, incarcerated 
for that conviction, and would not be released until 2010.

In a March 2002 letter response to the veteran's February 
2002 letter, with a copy to the veteran's accredited 
veteran's organization representative, the RO advised the 
veteran that state prison authorities had confirmed that the 
veteran had been convicted of a felony in July 2001, was 
incarcerated, and was scheduled for release in January 2010.

The letter advised the veteran that the RO proposed to reduce 
his monthly benefit payments from $625 to $103 in September 
2001 in accordance with the law which required a reduction in 
benefits to 10 percent on the 61st day of incarceration 
following conviction of a felony.

The RO further advised the veteran that the proposed 
adjustment would result in an overpayment of benefits paid to 
him since the 61st day of incarceration, and that he would be 
advised of the exact amount of the overpayment and given 
repayment information.

The letter further advised the veteran of his right to submit 
evidence and have a personal hearing.  The veteran responded 
by requesting a hearing.

In a May 2002 letter, the RO advised the veteran that his 
monthly benefit payments had been reduced effective September 
2001, that a hearing had been held, and that his accredited 
representative appeared on his behalf and agreed that the 
reduction of benefits to 10 percent was appropriate and 
required by law.

Following receipt of the veteran's request for waiver, the 
Committee on Waivers and Compromises found the veteran to be 
free of fraud, misrepresentation or bad faith, but to be at 
fault in the creation of the debt.

Legal Criteria

Any person entitled to compensation who is incarcerated in a 
Federal, State, or local penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends, in an amount that exceeds 10 percent.  
38 U.S.C.A. § 5312 (West 2002).

When there has been no previous determination by the RO that 
there was willful intention on the appellant's part to commit 
fraud, misrepresentation, or exercise bad faith in the 
creation of the overpayment at issue, it must then be 
determined whether the evidence establishes that recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of that payment may be waived.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a), 1.965 
(2004).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government, and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive: (1) The 
fault of the debtor, (2) balancing fault between the debtor 
and VA, (3) undue hardship of collection on the debtor, (4) a 
defeat of the purpose of any existing benefits, (5) the 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to her detriment in reliance upon 
a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt. 
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.

Analysis

The veteran contends that the reduction of his compensation 
benefits and overpayment of $4,232.67 is unfair as he was not 
aware of the rules and regulations regarding an incarcerated 
veteran, and further claims financial hardship if the waiver 
of overpayment is not granted.

Reduction of compensation benefits

The reduction of compensation benefits to 10 percent is 
mandated by Federal Law when a veteran is convicted and 
incarcerated for a felony.  There are no exceptions to that 
law.

Fault of the debtor and balancing of fault between the 
veteran and VA

In May 2000, upon notification by the veteran that he was 
incarcerated, VA verified that he was, in fact, incarcerated, 
awaiting trial on a felony charge. The RO then gave notice to 
the veteran, in a November 2000 letter, that conviction and 
incarceration for a felony would affect his compensation 
payments, and advised him to notify VA if such occurred.  The 
veteran acknowledged receipt of the notice in a November 2000 
letter, but did not notify VA of his July 2001 felony 
conviction and incarceration. 

The evidence shows that the veteran's failure to notify VA of 
his conviction and incarceration was the proximate cause of 
the creation of the indebtedness.  Moreover, in balancing the 
fault between the veteran and VA, the evidence shows that VA 
provided notice to the veteran regarding the potential loss 
of compensation benefits and repeatedly checked with prison 
officials to determine the veteran's status.  Accordingly, 
the Board finds that there was no fault on the part of the VA 
and the veteran was solely at fault for the creation of the 
indebtedness.

Undue hardship of collection on the debtor

The veteran is incarcerated and is receiving food, clothing 
and shelter.  On a VA Form 5655 received in August 2002, the 
veteran reported that he had no expenses and that he had 
$6,000 in the bank.  He reported owing approximately $15,000 
to three creditors.  Under the circumstances, the Board finds 
that collection of the debt will not impose an undue hardship 
on the veteran.  The Board does not believe that the 
government should be treated any differently than his other 
creditors. 

Defeat of the purpose of any existing benefits

VA compensation benefits are provided for the purpose of 
compensating a veteran for service-connected disabilities 
which limit employment opportunities and earning potential.  
Here, until the time of his incarceration, the veteran was 
employed for many years as a waiter.  The Board finds that, 
so long as the veteran remains incarcerated, any loss of 
employment opportunity and earning potential is attributable 
to the conditions of incarceration rather than his service-
connected disability. 

Unjust enrichment of the appellant

Quite simply, to allow a waiver of the overpayment would 
result in the veteran being enriched since he would have 
received VA compensation payments to which he was not 
entitled to. 

Whether the appellant changed positions to his detriment in 
reliance upon a granted VA benefit

There is no evidence that the veteran has changed his 
position to his detriment in reliance upon VA benefits.

In view of the above, the Board finds that the reduction of 
benefits is mandated by law, recovery of the overpayment of 
VA compensation benefits in the amount of $4232.67 does not 
violate the principles of equity and good conscience, and the 
request for waiver of recovery of the overpayment must be 
denied.


ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $4,232.67 created by 
the reduction of benefits due to incarceration is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


